IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DEWAYNE HARLER,                               : No. 26 EM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
PENNSYLVANIA BOARD OF PROBATION               :
AND PAROLE, ("PBPP"), PENNSYLVANIA            :
DEPARTMENT OF CORRECTIONS,                    :
("PADOC"),                                    :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.